DETAILED ACTION

Response to Arguments
Applicant's arguments regarding the previous 112(a) rejection of claim 8 relating to the lack of written support for the term 'second secret code' are persuasive.  As such, the previous 12(a) rejection of claim 8 relating to the lack of written support for the term 'second secret code' is withdrawn.

The remaining arguments are moot in view of the allowance herein.


Claim Rejections - 35 USC § 112
The previous 12(a) rejection relating to the lack of written support for the term 'second secret code' is withdrawn because applicant's arguments regarding the previous 112(a) rejection relating to the lack of written support for the term 'second secret code' are persuasive.

The previous 112(b) rejection to claims 3 and 4 are moot because claims 3 and 4 are cancelled.

The previous 112(b) rejection to claim 8 is withdrawn  in view of applicant's amended claim language.

As such,  all previous 112 rejections are withdrawn and none of the instant claims are subject to a 112 rejection.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Michelle Weaver on 2/27/2021.

The application has been amended as follows: 


20. (Currently Amended) A method, comprising: placing a body-associated device in electrical contact with a user's body; using the body-associated device to generate an electrical signal associated with a user of the target authentication device, the electrical signal representing an authentication code for the target authentication device and including a profile of biometric signals including heart rate, body temperature, and circadian rhythm detected by at least one electrode coupled to the body of the user, and wherein the electrical signal comprises the profile of biometric signals hashed by the body-associated device with the non-physiological secret code to yield a signature; detecting the electrical signal by at least one electrode; receiving by an authentication receiver module coupled to the at least one electrode, the electrical signal from the at least one electrode; and authenticating an identity of the user when the received electrical signal matches a predetermined criterion, wherein the predetermined criterion includes a baseline biometric signature stored in a database comprising a running average of previously detected biometric signals including heart rate, body temperature, and circadian rhythm received by 




Allowable Subject Matter
Claims 1-2, 6-8, 20, 27-29, and 32-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Wilson et al  (US 2010/0218249) teaches a body wearable authentication device  to authenticate a user based on a authentication information 108 received from the authentication device matched to predetermined criteria see  [0023] – [0025] and Wilson claims 1-7

In [0059], Wilson teaches that authentication information may contain public, private, or shared cryptographic keys.

In Fig 5 202, Wilson teaches an authentication receiver module.

Scheurich (US 2004/0064728) teaches a physiological sensing module that may sense body 
temperature or pulse see [0017]

Lin et al (US 2010/0113950) teaches authenticating a user by detecting user cardiac activity using 
sensors embedded in a hand held device to extract one or more characteristics of the activity to compare with previously stored activity to determine the identity of the user to thereby authenticate the user see  [0051] and  Figs 1, 2, 3, and 4

KOTZ et al (US 2014/0300490) teaches a wearable amulet see  Fig 2 100 and  [0029] that may secure communications using a message authentication code that includes an encrypted hash of the data of the communications.

UTTER, II (US 2013/0002435) teaches wearable bands 104-112 for collecting biometric data including heart rate that may be used to authenticate a user by creating a signature for identification see [0037]-[0038].  In  [0035] Utter teaches user temperature may be used for a biometric signature.  In [0102], Utter teaches a circadian rhythm profile is determined by monitoring user behavior using a wearable device.

With respect to claims 1 and 8, the prior art of record does not explicitly disclose in light of the other features recited in the independent claims, 
a profile of biometric signals including heart rate, body temperature, and circadian rhythm

wherein the predetermined criterion includes a baseline biometric signature stored in a database comprising a running average of previously detected biometric signals including heart rate, body temperature, and circadian rhythm received by the physiological sensing module as a running series of signatures generated by the body associated device, each signature in the running series including a different profile of biometric signals including heart rate, body temperature, and circadian rhythm to be used to calculate the running average 

With respect to claim 20,  the prior art of record does not explicitly disclose in light of the other features recited in the independent claims, 
a profile of biometric signals including heart rate, body temperature, and circadian rhythm

wherein the predetermined criterion includes a baseline biometric signature stored in a database comprising a running average of previously detected biometric signals including heart rate, body temperature, and circadian rhythm received by physiological sensing as a running series of signatures generated by the body associated device, each signature in the running series including a different profile of biometric signals including heart rate, body temperature, and circadian rhythm to be used to calculate the running average 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A MCCOY/              Examiner, Art Unit 2431